Title: Benjamin J. Campbell to Thomas Jefferson, 16 March 1816
From: Campbell, Benjamin J.
To: Jefferson, Thomas


          
            Honoured Sir,
             Washington March 16 1816
          
          I have understood that you were in want of a number of looms of the most approved construction; Wherefore I take the liberty to inform you that I am now about obtaining a patent for one, not before in use; the outlines of which you will permit me to describe
          
            
              
              1st
               It Superceeds the necessity of warping in the web, for it takes the warp from spools, or bobbins, deposited in the rear of the loom, upon a triangular frame, and So arranged as to admit a person to take off those which become empty, and put on spools which are full.
            
            
              
              2d
               From thence the warp is gathered into a reed suited to the fineness of the cloth, and passes through 4 pairs of rollers, having Screws at each end, that they can be Screwed together So as to press the warp in such a manner as to keep every thread in due order; Passing through an other reed of the Same fineness of the first, the warp goes into the loom.
            
            
              
              3d
               The warp is then put into the harness, or heddles, which pass by each other by means of a shaft at the bottom of the loom, having 4 cranks, and as many Sweeps, or pitmen, attached to the harness frames, one at each end of each frame.
            
            
              
              4
               The warp is then put through an other reed, fixed into a lathe (which reed is of the same fineness of the two others) going by means of an other Shaft, having two cranks, and going with double the velocity of the first shaft. This last Shaft is connected to the other by a strap.
            
            
              
              5
               To the last shaft is attached the machinery, which flings the shuttle.
            
            
              
              6
               Two rollers are placed in front of the loom, which deliver the cloth as fast as it is wove, in such a manner that it can be cut at pleasure without stopping the loom
            
          
          
          The expense of building the loom may be 100 dolls
          I have a model here which maks cloth eight inches wide—too heavy, however, to be very easily carried to your factory, as it must necessarily be transported by land
          If you are yet unsupplied with looms, it would be to me a great pleasure and advantage to superintend the building of one for you upon this plan, which I will warrant to do business I say superintend because I am not workman enough to do the labour myself. You are no doubt aware, Sir, that it would be of great advantage to me to be able to offer a loom to manufacturers recommended by you, rather than by any other man in the community. There can be no doubt that you have both good tools, and good workmen; These are some of the considerations which induce me to make this proposition. If I go home, I have neither shop, tools nor workmen.—It would cost me to build a loom there, much more, as I must labour under these disadvantages, than at your factory. I think, Sir, that with a skillful carpenter and Smith, I could build you a loom in 8 or 10 days.
          Although in a strange land, I should be able, probably, to procure  satisfactory recommendations.
          As I am confident my loom will do business better than any hitherto introduced; As I am confident you will approve the plan of it (as every gentleman has done who has yet seen it) As your liberality is known to extend to the young and enterprising; In fine as you are a philosopher and philanthropist; I assure you, Sir, that I look with confidence for your patronage
          I wish you would have the goodness, Sir, to make me acquainted with your wishes as soon as convenient, for I shall be here on expense for no other purpose, than to hear from you.
          
            I am, with the highest respect, Sir, your huml Sert
            Benja J. Campbell
          
        